                                                                            TREVOR J. HATFIELD, ESQ
                                                                          1 Nevada Bar No. 7373
                                                                          2 HATFIELD & ASSOCIATES, LTD.
                                                                            703 S. Eighth Street
                                                                          3 Las Vegas, Nevada 89101
                                                                            Telephone: (702) 388-4469
                                                                          4 Facsimile: (702) 386-9825
                                                                          5 Email: thatfield@hatfieldlawassociates.com
                                                                          6 Attorneys for Plaintiff
                                                                          7                                 UNITED STATES DISTRICT COURT
                                                                          8                                     DISTRICT OF NEVADA
                                                                          9
                                                                                                                              CASE NO: 2:18-cv-01805-GMN-NJK
                                                                         10    GINA GARCIA NAVARRETE,

                                                                         11                    Plaintiff,
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                         vs.                                    PLAINTIFF’S SECOND MOTION TO
                                                                         12                                                      EXTEND TIME FOR SERVICE OF
                                      Telephone (702) 388-4469




                                                                                                                               PROCESS PURSUANT TO F.R.C.P. 4(M)
                                                                         13
                                                                               POLY-WEST, INC., et al.,
                                                                         14
                                                                                               Defendants.
                                                                         15
                                                                         16          COMES NOW, Plaintiff GINA GARCIA NAVARARETE, by and through her counsel,

                                                                         17 the law firm of Hatfield & Associates, Ltd., and files this Motion to Extend Time for Service of
                                                                         18 Process pursuant to F.R.C.P. 4(m). This motion is made and based upon the pleadings and
                                                                         19
                                                                              papers on file herein, the attached Memorandum of Points and Authorities and the Declaration of
                                                                         20
                                                                              counsel.
                                                                         21
                                                                                         th
                                                                         22 Dated this 12 day of April 2019.                     HATFIELD & ASSOCIATES, LTD.

                                                                         23                                                      By: /s/ Trevor J. Hatfield
                                                                                                                                 Trevor J. Hatfield, Esq. (SBN 7373)
                                                                         24                                                      703 South Eighth Street
                                                                         25                                                      Las Vegas, Nevada 89101
                                                                                                                                 (702) 388-4469 Tel.
                                                                         26                                                             Attorneys for Plaintiff
                                                                         27
                                                                         28
                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES
                                                                          1
                                                                          2                                                    I.

                                                                          3          Plaintiff moves for an Order briefly extending the time for service of the Complaint and
                                                                          4 Summons on Defendants, [ECF No. 15] based on F.R.C.P. 4(m). The Court had previously
                                                                          5
                                                                            ordered that service of the Complaint be effected within sixty days’ time. [ECF No. 14]
                                                                          6
                                                                            Plaintiff has good cause for the extension of the time period, and even absent good cause the
                                                                          7
                                                                          8 Court has discretion to extend the time period. Out of an abundance of caution, Plaintiff requests
                                                                          9 an extension on both grounds. Plaintiff requests another two weeks’ time to effect service.
                                                                         10          Plaintiff has good cause for an extension of the time for service. Plaintiff filed her (over
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                              two hundred page) Complaint pro se. Counsel has amended her Complaint and has filed the
                                                                         12
                                      Telephone (702) 388-4469




                                                                              Amended Complaint but has not had contact with Plaintiff to review the Amended Complaint.
                                                                         13
                                                                         14 Moreover, an additional issue that has created an impediment to effectuating service is that
                                                                         15 Plaintiff is not a native English speaker and Plaintiff did not request a summons for Defendant so
                                                                         16 Plaintiff must receive a signed summons from the Clerk of the Court before effecting service.
                                                                         17
                                                                            Plaintiff requests a few weeks’ time to have Plaintiff review the Amended Complaint, overcome
                                                                         18
                                                                            any language barriers that may exist, and make any revisions, if necessary, before serving
                                                                         19
                                                                         20 Defendant.
                                                                         21                                                    II.
                                                                         22          Upon a plaintiff’s failure to serve a complaint within 90 days, pursuant to FRCP 4(m),
                                                                         23
                                                                              failure to serve does not automatically require dismissal, courts distinguish between justified
                                                                         24
                                                                              delay or “good cause” and excusable neglect. See, Lemoge v. U.S. 587 F.3d 1188, 1198 (9th Cir.
                                                                         25
                                                                         26 2009).
                                                                         27          Upon a showing of justified delay, the district court must grant a plaintiff an extension
                                                                         28 for “an appropriate period.” Id. If good cause is not shown, the district court has the option of



                                                                                                                         -2-
                                                                              exercising its discretion by excusing the delay and issuing an order that directs that service be
                                                                          1
                                                                          2 completed within a specified additional period of time. Id.
                                                                          3          Pursuant to the Lemoge case, a plaintiff may be required to show excusable neglect,
                                                                          4 defendant’s lack of prejudice, and plaintiff’s severe prejudice if the complaint is dismissed. In
                                                                          5
                                                                            this case, Plaintiff will suffer severe prejudice if this case is dismissed, as this is an employment
                                                                          6
                                                                            tort case and as the statute of limitations may have expired as to Plaintiff’s 90-day deadline of 42
                                                                          7
                                                                          8 U.S.C. § 2000e-16(c). Most telling, however, is the lack of prejudice to Defendant; Defendant’s
                                                                          9 counsel has refused to accept service on behalf of Defendant.
                                                                         10          As Plaintiff and her counsel have experienced unforeseen difficulties but have not been
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                              dilatory in seeking to effectuate service, Plaintiff respectfully requests that the Court grant
                                                                         12
                                                                              Plaintiff’s motion.
                                      Telephone (702) 388-4469




                                                                         13
                                                                         14          Dated this 12th day of April 2019.              HATFIELD & ASSOCIATES, LTD.

                                                                         15                                                          By: /s/ Trevor J. Hatfield
                                                                                                                                     Trevor J. Hatfield, Esq. (SBN 7373)
                                                                         16                                                          703 South Eighth Street
                                                                         17                                                          Las Vegas, Nevada 89101
                                                                                                                                     (702) 388-4469 Tel.
                                                                         18                                                                 Attorneys for Plaintiff
                                                                         19
                                                                         20
                                                                         21
                                                                         22        IT IS SO ORDERED.

                                                                         23
                                                                         24        _________________________________________
                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                                         25        DATE: April 15, 2019
                                                                         26
                                                                         27
                                                                         28



                                                                                                                          -3-
